UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2083



CONNIE J. SPENCE,

                                                           Appellant,

          versus


JOSEPH S. KNECHT AND COMPANY,

                                                            Appellee,

          and


UNITED STATES TRUSTEE,

                                                             Trustee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-05-103-18)


Submitted:   July 12, 2006                 Decided:   August 15, 2006


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward E. Gilbert, Mount Pleasant, South Carolina, for Appellant.
Robert A. Kerr, Jr., Brendan P. Langendorfer, HAGOOD & KERR, PA,
Mount Pleasant, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Connie J. Spence appeals the district court’s order

affirming the bankruptcy court’s order allowing Joseph S. Knecht

and Company’s claim for costs and attorney’s fees incurred in the

collection of its debt.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    Spence v. Joseph S. Knecht & Co., No. CA-05-

103-18   (D.S.C.   Sept.   7,    2005).     We   have   previously   granted

Appellee’s unopposed motion to submit this case on the briefs and

therefore dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 3 -